NUMBER 13-14-00119-CR

                            COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


ASHLEY LORRAINE MACHUCA,                                                    Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 197th District Court
                         of Cameron County, Texas.


                           MEMORANDUM OPINION

               Before Justices Garza, Benavides, and Perkes
                    Memorandum Opinion Per Curiam

       Appellant, Ashley Lorraine Machuca, attempts to appeal her conviction for

unauthorized absence from a community corrections facility. The trial court has certified

that this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX.

R. APP. P. 25.2(a)(2).
       On February 24, 2014, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On April 15, 2014, counsel filed a letter brief with this Court. Counsel’s response

does not establish that the certification currently on file with this Court is incorrect or that

appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.

                                                   PER CURIAM

Do not publish. See TEX. R. APP. P. 47.2(b).

Delivered and filed the
24th day of April, 2014.




                                               2